Per Curiam :
This case is before us on demurrer.
Plaintiff sues because he “was incarcerated for probation violation subsequent to a date when all demands upon plaintiff were satisfied by the serving in full of the probationary period.”
Plaintiff’s only right of action is under the Act of May 24, 1938, c. 266, 52 Stat. 438; Title 18, secs. 729-732, U. S. C. This Act creates a right, of action against the United States if a person serves all or a part of a sentence and thereafter on appeal or new trial or rehearing he is found not guilty of the crime of which he was convicted, or if he is pardoned on the ground of innocence.
*196Plaintiff’s petition contains none of tbe averments necesr sary to bring him within the terms of this Act. Defendant’s demurrer is sustained, and plaintiff’s petition, therefore, will he dismissed. It is so ordered.